                          Case 20-50534-KBO               Doc 127        Filed 09/07/21        Page 1 of 2



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


             In re:                                                        Chapter 11


             ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)


                            Debtors.                                       Jointly Administered


             ZOHAR CDO 2003-1, LIMITED; ZOHAR II
             2005-1, LIMITED; and ZOHAR III,
             LIMITED; ZOHAR II 2005-1, CORP.;
                                                                           Adv. Pro. No. 20-50534

                            Plaintiffs,


                            v.


             PATRIARCH PARTNERS, LLC;
             PATRIARCH PARTNERS VIII, LLC;
             PATRIARCH PARTNERS XIV, LLC;
             PATRIARCH PARTNERS XV, LLC;
             PHOENIX VIII, LLC; OCTALUNA LLC;
             OCTALUNA II LLC; OCTALUNA III LLC;
             ARK II CLO 2001-1, LLC; ARK
             INVESTMENT PARTNERS II, LP; ARK
             ANGELS VII, LLC; PATRIARCH
             PARTNERS MANAGEMENT GROUP, LLC;
             PATRIARCH PARTNERS AGENCY
             SERVICES, LLC; and LYNN TILTON,


                            Defendants, and


             180S, INC.; BLACK MOUNTAIN DOORS,
             LLC; CROSCILL HOME, LLC; DURO
             TEXTILES, LLC; GLOBAL AUTOMOTIVE


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
28564767.1
                       Case 20-50534-KBO         Doc 127     Filed 09/07/21    Page 2 of 2


             SYSTEMS, LLC; HERITAGE AVIATION,
             LTD.; INTREPID U.S.A., INC.; IMG
             HOLDINGS, INC.; JEWEL OF JANE, LLC;
             MOBILE ARMORED VEHICLES, LLC;
             SCAN-OPTICS, LLC; SILVERACK, LLC;
             STILA STYLES, LLC; SNELLING
             STAFFING, LLC; VULCAN
             ENGINEERING, INC; and XPIENT
             SOLUTIONS, LLC,


                         Nominal Defendants.


                                         CERTIFICATE OF SERVICE

                 I, Chad Corazza, hereby certify that on September 1, 2021, I caused a copy of the

         foregoing document, [SEALED] First Amended Complaint [Docket No. 125], to be served

         upon the below counsel in the manner indicated below:


  Norman L. Pernick                                         Theresa Trzaskoma, Esq.
  Patrick J. Reilley                                        Michael Tremonte, Esq.
  G. Daivd Dean                                             Vikram Shah, Esq.
  Cole Schotz P.C.                                          Sher Tremonte LLP
  500 Delaware Avenue, Suite 1410                           90 Broad Street, 23rd Floor
  Wilmington, DE 19801                                      New York, NY 10004
  npernick@coleschotz.com                                   ttrzaskoma@shertremonte.com
  preilley@coleschotz.com                                   mtremonte@shertremonte.com
  ddean@coleschotz.com                                      vshah@shertremonte.com
  (Defendants)                                              (Defendants)
  Email                                                     Email


                                              YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                               /s/ Chad Corazza
                                              Chad Corazza, Paralegal
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253




28564767.1
